         Case 1:19-cr-00585-SAG Document 209 Filed 01/07/21 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                        *
                                                *
       v.                                       *              Criminal No. SAG-19-585
                                                *
                                                *
RICHARD GAYLE                                   *
                                             *******

                         MEMORANDUM OPINION AND ORDER

       On March 6, 2020, Defendant Richard Gayle (“Gayle”) had his initial appearance in this

Court on charges of conspiracy to distribute controlled dangerous substances. ECF 91. Gayle has

remained in pretrial detention at the Chesapeake Detention Facility (“CDF”) since that time.

Currently pending is Gayle’s Motion for Review of an order of detention (“the Motion”), ECF

173, which appeals the detention orders issued by United States Magistrate Judge Deborah L.

Boardman on April 23, 2020, ECF 120, 121. This Court has reviewed the briefing and exhibits

submitted by the parties, ECF 181, 195, along with the pre-trial services report and supplements

and Mr. Gayle’s medical records provided to chambers by counsel. It has also listened to the

recording of the detention hearing before Judge Boardman. No further hearing is necessary to

resolve this Motion. See Loc. R. 105.6 (D. Md. 2018); see also United States v. Martin, Crim. No.

PWG-19-140, 2020 WL 1274857, at *3 (D. Md. Mar. 17, 2020) (finding “ample authority for the

conclusion that the Court may decide the [appeal of detention] on the filings . . . as opposed to a

hearing.”). For the reasons that follow, Gayle’s Motion will be denied without prejudice to

reconsideration if the immigration detainer can be resolved.

I.     Standard of Review

       Pretrial detention and release are governed by the Bail Reform Act (“BRA”), 18 U.S.C. §§

3141, et seq. The government is permitted to seek pretrial detention of a defendant who poses a
         Case 1:19-cr-00585-SAG Document 209 Filed 01/07/21 Page 2 of 5



serious risk of flight. Id. § 3142(f)(2(A). The BRA instructs the Court to seek “the least restrictive

further condition or conditions, that such judicial officer determines will reasonably assure the

appearance of the person as required and the safety of any other person and the community.” Id.

§ 3142(c)(1)(B). However, if the Court finds after the hearing that “no condition or combination

of conditions will reasonably assure the appearance of the person as required and the safety of any

other person and the community,” the court “shall order the detention of the person before trial.”

Id. § 3142(e)(1).     Where, as here, a detention ruling is based on a defendant’s risk of

nonappearance, the Court must make the detention finding by a preponderance of the evidence.

United States v. Stewart, 19 F. App’x 46, 48 (4th Cir. 2001) (per curiam) (“With regard to the risk

of flight as a basis for detention, the government must prove by a preponderance of the evidence

that no combination of conditions will reasonably assure the defendant's presence at future court

proceedings.”) (citing United States v. Hazime, 762 F.2d 34, 37 (6th Cir. 1985)); see also United

States v. Medina, 775 F.2d 1398, 1402 (11th Cir.1985).

       The BRA permits a defendant who is ordered detained by a magistrate judge to “file, with

the court having original jurisdiction over the offense, a motion for revocation or amendment of

the order,” which “shall be determined promptly.” Id. § 3145(b). The district judge must review

the detention issue de novo “and must make an independent determination of the proper pretrial

detention or conditions of release.” Stewart, 19 F. App’x at 48.

II.    Analysis

       Gayle asks this Court to review Judge Boardman’s order of detention, and this Court has

therefore engaged in a de novo review of her determinations. In this case, the order of detention

is unusual, in that Judge Boardman made specific findings that conditions of release could be set

that would adequately assure community safety and Gayle’s appearance in court, save for one




                                                  2
         Case 1:19-cr-00585-SAG Document 209 Filed 01/07/21 Page 3 of 5



issue: the detainer lodged against Gayle by Immigration and Customs Enforcement (“ICE”). After

review of the relevant factors, this Court concurs entirely with Judge Boardman’s conclusions and

the disposition she reached.

       Gayle has a decades-long history of criminal conduct and resulting deportations and

removals from this country to his native Jamaica. Clearly, he once again returned to the United

States unlawfully, prior to his arrest for the instant charge. The charged offense is a significant

narcotics conspiracy, indicating that Gayle poses a danger to community safety. As Judge

Boardman noted, however, Gayle does appear to have a viable third-party custodian and a

residence, outside of Maryland, where he could be supervised on electronic monitoring. He also

suffers from serious medical issues, placing him at enhanced risk of complications from COVID-

19 infection. It goes without saying that Gayle faces a greater risk of contracting the virus from

community spread in an incarcerative setting than he would face on lockdown at his custodian’s

residence.

       This Court, however, has no option to release Gayle to the custodian’s residence, because

of the pending ICE detainer. A release order from this Court would simply release Gayle to that

detainer, and he would be taken into immigration custody. The Government has represented, after

its consultation with ICE authorities:

       If the Court released the defendant Richard Anthony Gayle (“defendant”) pending
       trial in the above-styled action, he would go into ICE custody within 24 to 48 hours
       of his release. There is currently no space within the state of Maryland to house the
       defendant, but there are beds available nationwide.

ECF 195. Thus, if a release order were to issue, Gayle would be taken to an unknown ICE facility

somewhere out-of-state, significantly undermining any reasonable assurance that he will be able

to appear in court. During the pandemic, few if any jail facilities are allowing in-person visits

from counsel, even if counsel desires to visit an incarcerated client. Telephonic conversations are



                                                3
         Case 1:19-cr-00585-SAG Document 209 Filed 01/07/21 Page 4 of 5



also limited in many facilities. This Court has arranged for videoconferencing capabilities, both

for court proceedings and for attorney “visits,” in its local pretrial detention facilities, but could

not guarantee such access if Gayle were to be transported to an unknown ICE facility.

       All of that risk might be tolerable if it were likely to be temporary, and to lead to Gayle’s

reasonably prompt release from the ICE facility to his custodian’s residence—indeed, Gayle’s

Motion asserts that his “immigration counsel will . . . immediately petition immigration authorities

for his release.” ECF 173 ¶ 7. However, as the Government has represented in its uncontested

submission:

       The defendant, who was previously removed twice from the United States, is an
       aggravated re-entry felon based on his criminal record. Because the defendant is
       an aggravated re-entry felon, he falls within the mandatory custody category set
       forth in the Immigration and Nationality Act § 236(c). There are, however, a few
       exceptions to the general rule of mandatory custody: (i) a lack of bed space; (ii) a
       tremendous humanitarian concern that no contract facility will house the detainee
       (i.e., health issue); and/or (iii) no way for ICE to transport the detainee in his
       condition (i.e., unfit to travel). But these exceptions to the general rule of
       mandatory custody are extremely rare. And based on the information available,
       none of these exceptions appear to apply here.

ECF 195. Thus, a release order from this Court would not result in Gayle’s release to the

custodian’s residence because immigration authorities appear almost certain not to release him,

given the absence of the aforementioned rare circumstances. There is no lack of bed space

nationally, per the Government’s unchallenged representation, nor is there any evidence that “no

contract facility will house the detainee” as a result of Gayle’s condition. Gayle is surely fit to be

transported by ICE, too, since his own release plan requires transportation to New York. As such,

releasing Gayle would merely result in his transfer from CDF, where he has received adequate

medical care since March, 2020, has not contracted COVID-19, and is able to participate in

videoconferences with counsel and the Court, to an unknown ICE facility that might provide none

of those benefits and leave him with no realistic path towards release, either.



                                                  4
         Case 1:19-cr-00585-SAG Document 209 Filed 01/07/21 Page 5 of 5



       As the situation currently stands, this Court is unable to effect any release conditions that

would guarantee the safety of the community and Gayle’s appearance in court. With the ICE

detainer pending, his release would put him and other detainees in danger by virtue of his transfer

between institutions, and might result in his being unable to participate effectively in court

proceedings through the unknown duration of the pandemic. Accordingly, this Court concurs with

Judge Boardman’s conclusion. If the ICE detainer can be lifted, adequate conditions of release

can be set, but with the detainer pending, this Court must order Gayle’s continued detention.

III.   Conclusion

       For the reasons stated herein, Gayle’s Motion for Review of Order of Detention, ECF

173, is DENIED.



Dated: January 7, 2021                                                       /s/
                                                             Stephanie A. Gallagher
                                                             United States District Judge




                                                5
